Citation Nr: 1547015	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-10 809	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a sleep disorder.

2. Entitlement to service connection for a sleep disorder.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1982 through March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the above (RO) of the Department of Veterans Affairs (VA) which denied service connection for a sleep disorder secondary to chronic pain due to chondromalacia patella.  The Board notes, however, that a claim for service connection for sleep disorder was finally denied by a Board decision dated in December 2006.  Accordingly, the issue on appeal is as set forth on the current page.  With regard to the Veteran's claim to reopen, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented or secured sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In August 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a sleep disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. By December 2006 decision, the Board found that new and material evidence had not been submitted to reopen the claim for service connection for sleep disorder, essentially based on a finding that there had been no showing of a diagnosed disability or any record of such condition.  

2. Evidence associated with the record since the December 2006 Board decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for sleep disorder. 


CONCLUSIONS OF LAW  

1. The December 2006 Board decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104 (2015).  

2. Evidence received since the December 2006 Board decision is new and material as to the request to reopen the claim for service connection for sleep disorder; thus, that claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Duties to Notify and Assist

In light of the favorable decision to reopen the claim of service connection for sleep disorder and to remand for further development, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence 

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Moreover, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95 (1993). 

By December 2006 decision, the Board found that new and material evidence had not been submitted to reopen the claim for service connection for a sleep disorder, essentially based on a finding that there had been no showing of a diagnosed disability or any record of such condition.  The Veteran was notified of the December 2006 rating decision, but did not appeal, and that rating decision became final.  It is the last final disallowance of that claim.  

The evidence of record at the time of the December 2006 Board decision included service treatment records, which showed no report of or finding of a sleep disorder, as well as VA and private treatment records which showed the Veteran complained of sleep problems, but there was no diagnosis of a sleep condition.  

Evidence submitted after the December 2006 Board decision includes VA and private treatment records and testimony from the Veteran.  Treatment records showed that in November 2007, he was seen for follow-up for obstructive sleep apnea, and the impression was chronic insomnia secondary to pain.  In January 2008, he underwent a sleep study and the impression was insomnia, multiple arousals due to neuropathy (diabetes mellitus, type 2).  In August 2015, he testified that his sleep problems began during active service, that he received treatment for sleep problems in service, that he has had sleep problems since service, and that a doctor had told him that his sleep problems were related to service.  

After reviewing the evidence submitted since December 2006, the Board concludes that new and material evidence has been submitted to reopen the claim for service connection for a sleep disorder.  The treatment records, as well as the Veteran's testimony, are new, in that they were not previously considered and are not cumulative of evidence previously considered.  Further, the treatment records are material because they address the issue of whether the Veteran has a current sleep condition, and the Veteran's testimony is material as it addresses the issue of whether a current sleep condition may be related to service.  Thus, new and material evidence has been received since the December 2006 Board decision, and the claim for service connection for a sleep disorder is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a sleep disorder is reopened; to this extent only the appeal is granted.


REMAND

The Veteran contends he has a sleep disorder that is related to active service.  He also contends he has had sleep problems ever since service.  

Service treatment records show that in August 1983, on a report of medical history, the Veteran responded "yes" to the question of whether he had frequent trouble sleeping.  It was noted that he had trouble sleeping "lately" and the examiner noted that for the past two months only the Veteran had initial and terminal insomnia and was drowsy during the day, and had had this briefly previously but it always resolved when the pressure was off.  The impression was mild disturbance due to anxiety, and it was noted that if this did not improve, or got worse, the Veteran would be seen on sick call.  On a report of medical history dated in December 1984, the Veteran responded "no" to having or having had frequent trouble sleeping. 

VA and private treatment records showed that in 2007 the Veteran complained of problems sleeping at night and that he would wake up due to his pain.  In November 2007, he was seen for follow-up for obstructive sleep apnea, and the impression was chronic insomnia secondary to pain.  In January 2008, he underwent a sleep study and the impression was insomnia, multiple arousals due to neuropathy (diabetes mellitus, type 2).

In August 2015, the Veteran testified that his sleep problems began during active service, that he received treatment for sleep problems in service, that he has had sleep problems since service, and that a doctor had told him that his sleep problems were related to service.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.  Considering the record on appeal, a VA examination/opinion is needed to address whether the Veteran has a sleep disorder related to service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine whether he has a current sleep disorder that may be related to active service or service-connected disabilities.  The claims folder must be made available to the examiner for review, and the examiner should specifically note that the claims folder has been reviewed.  All pertinent pathology should be annotated in the examination report.  

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that a current sleep disorder had its onset in service or is otherwise related to service or service-connected disabilities (to include pain related to these disabilities); and, 

The examiner should be advised that the Veteran is competent to report he has had sleep problems since active service.  In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's symptoms he has experienced since service.  The examiner must explain the rationale for any opinion given, and if unable to provide an opinion without resorting to speculation, the examiner should so state and explain why this is so.

2. Adjudicate the remaining issue on appeal.  If any benefits sought are not granted, a supplemental statement of the case (SSOC) should be issued, and the Veteran should be afforded the appropriate period to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


